DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1, line 13 should read “a part of the air flowing through the discharge flow path portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 21-22 recite the limitation “the inclined surface being formed in a region that includes a whole region vertically above the opening portion”; this limitation renders the claim indefinite.  In this instance, it is not clear what is meant by the phrasing “being formed in a region that includes a whole region vertically above the opening portion”.  Specifically, the arrangement of the inclined surface is ambiguously recited, as it is not made clear if the inclined surface must be simply formed in a region above the opening portion or if the inclined surface must be formed across some other particular region/extent.  This ambiguity renders the required structure of the invention indefinite.  For examination purposes herein, the Examiner has interpreted this limitation as requiring the inclined surface to be formed in a region above the opening portion.
	Appropriate correction

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,780,405 to Araki.

    PNG
    media_image1.png
    575
    585
    media_image1.png
    Greyscale
   

    PNG
    media_image2.png
    679
    847
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-3, Ueda discloses:

(1)	A blower device (100; Fig. 1) comprising: a casing (1) comprising an air intake port (Fa), an air discharge port (labeled by the examiner in Fig. 2 above for clarity), and a flow path portion communicating between the air intake port and the air discharge port (i.e. the flow path space extending from intake Fa to the discharge port); a fan (F) taking in air from the air intake port and generating an air flow to the air discharge port through the flow path portion (col. 1, lines 64-67); a motor (M) rotationally driving the fan; and a motor cooling unit (2) cooling the motor (see the flow arrows of the cooling air passage 4 in Fig. 1), the flow path portion comprising a scroll flow path portion (1a) formed continuously in a circumferential direction at a radially outer portion of the fan (Fig. 2), and a discharge flow path portion extending straight in a tangential direction from a downstream end of the scroll flow path portion (labeled by the examiner in Fig. 2 above for clarity), the motor cooling unit comprising a chamber (2k) taking therein a part of the air through the discharge flow path portion (labeled by the examiner in Fig. 2 above for clarity), and a duct (2f) having an opening portion (2a) that opens into the chamber (seen best in Fig. 2) and supplying, to the motor, the air in the chamber taken in through the opening portion (see the flow arrows in Fig. 1), the duct being provided spaced apart from a wall (2d) that defines the chamber, in a planar view (apparent in Fig. 1), a ceiling portion (labeled by the examiner in Fig. 1 above for clarity) of the chamber having an inclined surface (apparent in Fig. 1) that is inclined downward from above (apparent in Fig. 1), and the inclined surface being formed in a region that includes a whole region vertically above the opening portion (apparent in Fig. 1).

In regards to Claim 2, the inclined surface is formed into a conical shape (i.e. an annular inclined surface, as shown in Figs. 1-2) that is gradually inclined downward to a radially outer portion from a central portion of the ceiling portion (apparent in Figs. 1-2).
In regards to Claim 3, Ueda discloses a vehicular air-conditioning device comprising the blower device according to claim 1 (“a blower system for a vehicular air-conditioning system”; col. 1, lines 7-8).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,451,078 to Ueda.

    PNG
    media_image3.png
    518
    864
    media_image3.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-3, Ueda discloses:

(1)	A blower device (A; Figs. 1-3) comprising: a casing (C) comprising an air intake port (C1), an air discharge port (labeled by the examiner in Fig. 3 above for clarity), and a flow path portion communicating between the air intake port and the air discharge port (i.e. the flow path space extending from intake C1 to the discharge port); a fan (B) taking in air from the air intake port and generating an air flow to the air discharge port through the flow path portion (col. 3, lines 1-6); a motor (4) rotationally driving the fan; and a motor cooling unit (2, 3) cooling the motor (see the flow arrows in Fig. 3), the flow path portion comprising a scroll flow path portion formed continuously in a circumferential direction at a radially outer portion of the fan (labeled by the examiner in Fig. 3 above for clarity), and a discharge flow path portion extending straight in a tangential direction from a downstream end of the scroll flow path portion (labeled by the examiner in Fig. 3 above for clarity), the motor cooling unit comprising a chamber taking therein a part of the air through the discharge flow path portion (labeled by the examiner in Fig. 3 above for clarity; see also the flow arrows), and a duct (3) having an opening portion (labeled by the examiner in Fig. 3 above for clarity; see also the flow arrows) that opens into the chamber (apparent in Fig. 3) and supplying, to the motor, the air in the chamber taken in through the opening portion (see the flow arrows), the duct being provided spaced apart from a wall (20c) that defines the chamber, in a planar view (apparent in Fig. 3), a ceiling portion (41) of the chamber having an inclined surface (labeled by the examiner in Fig. 3 above for clarity) that is inclined downward from above (apparent in Fig. 3), and the inclined surface being formed in a region that includes a whole region vertically above the opening portion (apparent in Fig. 3).

In regards to Claim 2, the inclined surface is formed into a conical shape (i.e. an annular inclined surface, as shown in Fig. 3) that is gradually inclined downward to a radially outer portion from a central portion of the ceiling portion (apparent in Fig. 3).
In regards to Claim 3, Ueda discloses a vehicular air-conditioning device comprising the blower device according to claim 1 (“a blower motor unit of an air conditioner mounted in a vehicle such as an automobile”; col. 1, lines 14-16).

Claim(s) 1 & 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-001541 to Maruyama.
In regards to independent Claim 1, and with particular reference to Figures 2-3, Maruyama discloses:

(1)	A blower device (3; Fig. 2) comprising: a casing (30) comprising an air intake port (31), an air discharge port (32), and a flow path portion (36, 37) communicating between the air intake port and the air discharge port (Fig. 2); a fan (34) taking in air from the air intake port and generating an air flow to the air discharge port through the flow path portion (paras. 26-27); a motor (35) rotationally driving the fan; and a motor cooling unit (37-48; Fig. 3) cooling the motor (paras. 30-31; see also the flow arrows in Fig. 3), the flow path portion comprising a scroll flow path portion (36) formed continuously in a circumferential direction at a radially outer portion of the fan (Fig. 2), and a discharge flow path portion (37) extending straight in a tangential direction from a downstream end of the scroll flow path portion (Fig. 2), the motor cooling unit comprising a chamber (39) taking therein a part of the air through the discharge flow path portion (see flow arrows in Fig. 3), and a duct (40) having an opening portion (i.e. the duct inlet at lead line 40) that opens into the chamber (Fig. 3) and supplying, to the motor, the air in the chamber taken in through the opening portion (see the flow arrows in Fig. 3), the duct being provided spaced apart from a wall (i.e. the left side wall, as seen in Fig. 3) that defines the chamber, in a planar view (apparent in Fig. 3), a ceiling portion (43) of the chamber having an inclined surface (apparent in Fig. 3) that is inclined downward from above (apparent in Fig. 3), and the inclined surface being formed in a region that includes a whole region vertically above the opening portion (apparent in Fig. 3).

In regards to Claim 3, Maruyama discloses a vehicular air-conditioning device comprising the blower device according to claim 1 (“a blower device for preventing water contained in the air taken in for cooling the motor from entering the inside of the motor. And to provide a vehicle air conditioner equipped with this”; para. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC